Title: From Thomas Boylston Adams to John Quincy Adams, 3 March 1811
From: Adams, Thomas Boylston
To: Adams, John Quincy



No 14 Old / 5 New Series
My dear Brother
Quincy 3d: March 1811.

Mr: Erving has not yet left Boston, but expects to go for Newport on the 5th instant, for the purpose of embarking in the John Adams Frigate, in a few days. I think it probable he will not sail, under a fortnight from this time. The news of your appointment as an Associate Judge of the Supreme Court for the Massachusetts District, has just reached us, and as it is the harbinger of your speedy return to your Country and friends, it is received with peculiar pleasure by all your family. I do not know with what sensations you will receive the intelligence, nor do I venture to surmise the course you will take. The unanimous approbation of your nomination by the Senate, has been communicated to me by your friend S W Dana, in a letter, this day received from him. In Boston, yesterday, I heard from all parties, expressions of satisfaction and cordial acquiescence in this appointment, and such is the state of business in this Circuit, that your return is anxiously looked for, the ensuing Autumn. I am apprehensive that in many respects, this sudden change in your destination, may be productive of great embarrassment to you. It would be idle in me to anticipate your ultimate resolution on this subject, nor will I add of my own opinion more than that the Publick will be great gainers by your acceptance of the Office in case of your return.
Upon our publick affairs I cannot furnish you with any news; nor considering  the circuitous route, which this letter may go, would it be prudent to say much concerning them. The great question respecting the U S Bank Charter, which has been agitated in Congress during a great part of the Session, was decided, by the Casting vote of the VP. against a renewal of the Charter. This is a beginning of reformation, very likely to produce ultimate good, though attended now with disasterous consequences, by anticipation. Tomorrow the United States Bank & all its branches are reduced to private life. It is a sad blow to our Merchants of a certain description and I believe it will greatly annoy a foreign Capital which has been largely interested in the Stock of this Bank. This Capital has had a pestiferous influence upon our publick and National concerns, and as a most powerful and efficacious engine it has been at all times employed in our political contentions.
The Non-intercourse law is to be enforced with rigour, if at all; so say the newspapers, and that is all I know about it. Mr Eppes has introduced some saving clauses to be hung on as riders, which may possibly pass to be enacted.
Our State Legislature closed its Session on Thursday last— Mr Story as Speaker of the House acquired new honour and applause. Mr Otis took leave of Senate, as President, FOREVER, as he intends. I think there is an awful squinting in this phraze. Despondency sometimes talks with most miraculous organ. Mr Gore is again nominated for Governor. We are without apprehension for the issue of the approaching Campaign. There is however a foreboding silence and stillness which may portend a violent struggle, but, I think the friends of the present Chief Magistrate are awake—No fear, the watch-word.
I had intended to write you at great length, but am obliged to close my Letter or lose the conveyance.
My account Current goes by this opportunity, but a long letter I send on to New York to go by Mr E.—has not reached him—
I am on the point of starting for Dedham Supreme Court.
Ever Yours—
TBAyour Sons are well—So are we all—
